Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 07/13/2022.
Claims 9-28 are pending.

Participation in DSMER Pilot Program
Examiner acknowledges and accepts Applicant’s participation in the DSMER Pilot Program.

Drawings
Fig. 22, 37 and 77A-F are objected to because they fail to comply with 37 CFR 1.84(l), which requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance. 

Fig. 62 is objected to because it fails to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 9-16 are directed to devices and fall within the statutory category of machines; Claims 17-23 are directed to a computer-readable media and falls within the statutory category of articles of manufacture; and Claims 24-28 are directed to methods and fall within the statutory category of processes. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claims 9, 17 and 24: The limitations of “identify a collection of vision capability implementations available for performing the workload, wherein the vision capability implementations are for performing one or more vision capabilities of the workload on a plurality of resource types corresponding to the set of compute resources” and “determine, based on the resource telemetry data and the collection of vision capability implementations, a workload schedule for the workload, wherein the workload schedule comprises a mapping of the workload onto the set of compute resources on the plurality of devices within the distributed computing infrastructure”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate what vision capabilities a system has and which are available. Moreover, a person can think and evaluate what resources to schedule/mentally assign to the workload based on what compute resources and vision capabilities are available.
Therefore, Yes, claims 9, 17 and 24 recite judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 9, 17 and 24: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “send the workload schedule to the plurality of devices, wherein the workload is to be performed by the set of compute resources on the plurality of devices based on the workload schedule”, “a processing device”, “a distributed computing infrastructure”, “interface circuitry to communicate over a network” and “At least one non-transitory machine-readable storage medium having instructions stored thereon, wherein the instructions, when deployed and executed on processing circuitry, cause the processing circuitry to” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, claims 9, 17 and 24 recite the following additional elements – “receive a request to perform a workload for the visual computing application” and “receive resource telemetry data indicating an available resource capacity for the set of compute resources” which is merely insignificant pre-solution data gathering activity (which will be further addressed as well-understood, routine and conventional at Step 2B below), see MPEP § 2106.05(g). Further, claims 9, 17 and 24 recite the following additional elements – “wherein the workload is to be scheduled across a set of compute resources on a plurality of devices within the distributed computing infrastructure” which is merely a recitation of a field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that claims 9, 17 and 24 not only recites a judicial exception but that the claim is directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 9, 17 and 24: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components, insignificant pre-solution data gathering activity and field of use/technological environment which do not amount to significantly more than the abstract idea. Moreover, the insignificant pre-solution data gathering activity is also well-understood, routine and conventional, see MPEP § 2106.05(d)(II) “the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data,… iv. Storing and retrieving information in memory …”.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 9, 17 and 24 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 10, 18 and 25, they recite additional element recitations of “receive, via the interface circuitry, vision capability data” which is merely insignificant pre-solution data gathering activity (which is also well-understood, routine and conventional at Step 2B, see analysis of independent claims above), see MPEP § 2106.05(g), which does not integrate a judicial exception into practical application. Further, they recite additional element recitations of “a vision capability repository” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, they recite additional element recitations of “wherein the vision capability repository stores a plurality of vision capability implementations for a plurality of vision capabilities, and wherein the vision capability data indicates the collection of vision capability implementations that are available for performing the workload” which are merely recitations of field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Further, claims 10, 18 and 25 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 10, 18 and 25 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claims 10, 18 and 25 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 11, 19 and 26, they recite additional element recitations of “wherein the one or more vision capabilities of the workload comprise: a facial recognition capability; an object detection capability; or a gesture recognition capability” which are merely recitations of field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Further, claims 11, 19 and 26 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 11, 19 and 26 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claims 11, 19 and 26 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 12, 20 and 27, they recite additional element recitations of “wherein: the one or more vision capabilities of the workload comprise a first vision capability and a second vision capability; and the collection of vision capability implementations comprises: a first set of vision capability implementations for performing the first vision capability on the plurality of resource types; and a second set of vision capability implementations for performing the second vision capability on the plurality of resource types” which are merely recitations of field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Further, claims 12, 20 and 27 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 12, 20 and 27 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claims 12, 20 and 27 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 13, 21 and 28, they recite additional element recitations of “wherein the first set of vision capability implementations comprises: a first set of software implementations of the first vision capability for a first resource type from the plurality of resource types; and a second set of software implementations of the first vision capability for a second resource type from the plurality of resource types” which are merely recitations of field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Further, claims 13, 21 and 28 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 13, 21 and 28 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claims 13, 21 and 28 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 14-16 and 22-23, they recite additional element recitations of “wherein the plurality of resource types comprises central processing units, graphics processing units, and special-purpose accelerators”, “wherein the special-purpose accelerators comprise hardware video coders and neural network processors” and “wherein the special-purpose accelerators comprise field-programmable gate array (FPGA) accelerators and application-specific integrated circuit (ASIC) accelerators” which are merely recitations of generic computing components/functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, claims 14-16 and 22-23 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 14-16 and 22-23 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claims 14-16 and 22-23 do not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 9-28 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 17-21 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rodenas et al. Pub. No. US 2018/0300557 A1 (hereafter Rodenas) in view of Yurekli et al. Pub. No. US 2008/0066072 A1 (hereafter Yurekli).

With regard to claim 9, Rodenas teaches a processing device (FIG. 10 illustrates a set of basic components of a computing device 1000 that can be used to implement aspects of the various embodiments. In this example, the device includes at least one processor 1002 for executing instructions that can be stored in a memory device or element 1004. As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage or computer-readable media, such as a first data storage for program instructions for execution by the at least one processor 100 in at least ¶ [0085]) for scheduling workloads (The client device 502 may utilize one or more user interfaces, command-line interfaces (CLIs), application programing interfaces (APIs), and/or other programmatic interfaces for generating and uploading customer code, invoking the customer code (e.g., submitting a request to execute the code on the virtual compute system), scheduling event-based jobs or timed jobs, tracking the customer code, and/or viewing other logging or monitoring information related to their requests and/or customer code in at least ¶ [0042] and ¶ [0035]) of a visual computing application (image recognition software can be utilized to detect the presence of objects or features in individual images. This can include, for example, using one or more object detection algorithms to identify objects in the images in at least ¶ [0019]) on a distributed computing infrastructure, comprising: interface circuitry to communicate over a network (FIG. 4 illustrates an example environment 400 in which aspects of the various embodiments can be implemented. In this example a system such as a monitoring base station 302 is able to submit requests, including frames of video data, across at least one network 310 to a multi-tenant resource provider environment 312 … The at least one network 310 can include any appropriate network, including an intranet, the Internet, a cellular network, a local area network (LAN), or any other such network or combination, and communication over the network can be enabled via wired and/or wireless connections in at least ¶ [0029] and It should be understood that reference numbers may be carried over between figures for similar elements for simplicity of explanation in at least ¶ [0029], Examiner notes, recitations herein often refer to components shown across multiple figures but may be a part of a cohesive environment); and processing circuitry to (in at least ¶ [0085]):
receive, via the interface circuitry, a request (a user wanting to utilize a portion of the resources can submit a request that is received to an interface layer of the provider environment 312 in at least ¶ [0031] and The client device 502 may utilize one or more user interfaces, command-line interfaces (CLIs), application programing interfaces (APIs), and/or other programmatic interfaces for generating and uploading customer code, invoking the customer code (e.g., submitting a request to execute the code on the virtual compute system), scheduling event-based jobs or timed jobs, tracking the customer code, and/or viewing other logging or monitoring information related to their requests and/or customer code in at least ¶ [0042]) to perform a workload (a customer system 502 can submit requests or event information over at least one network 504 to the resource environment (i.e., a resource provider environment, service provider environment, or other shared resource or multi-tenant environment). The events or requests can each be associated with specific code to be executed in the resource environment in at least ¶ [0038]) for the visual computing application (image recognition software can be utilized to detect the presence of objects or features in individual images. This can include, for example, using one or more object detection algorithms to identify objects in the images in at least ¶ [0019]), wherein the workload is to be scheduled across a set of compute resources (The client device 502 may utilize one or more user interfaces, command-line interfaces (CLIs), application programing interfaces (APIs), and/or other programmatic interfaces for generating and uploading customer code, invoking the customer code (e.g., submitting a request to execute the code on the virtual compute system), scheduling event-based jobs or timed jobs, tracking the customer code, and/or viewing other logging or monitoring information related to their requests and/or customer code in at least ¶ [0042], ¶ [0031] and ¶ [0035]) on a plurality of devices within the distributed computing infrastructure (FIG. 4 illustrates an example environment 400 in which aspects of the various embodiments can be implemented. In this example a system such as a monitoring base station 302 is able to submit requests, including frames of video data, across at least one network 310 to a multi-tenant resource provider environment 312 … The at least one network 310 can include any appropriate network, including an intranet, the Internet, a cellular network, a local area network (LAN), or any other such network or combination, and communication over the network can be enabled via wired and/or wireless connections in at least ¶ [0029]);
receive, via the interface circuitry, resource telemetry data indicating an available resource capacity for the set of compute resources (the resource manager can determine whether there are adequate resources available to suit the user's request, and if so can provision the resources or otherwise grant access to the corresponding portion of those resources for use by the user for an amount specified by the request in at least ¶ [0031]);
identify a collection of vision capability implementations available for performing the workload, wherein the vision capability implementations are for performing one or more vision capabilities of the workload on a plurality of resource types corresponding to the set of compute resources (The remote monitoring service can perform 806 at least some pre-processing of the video frames. As discussed elsewhere herein, this can include pre-processing to determine movement in a frame, the presence of faces or people, or a delta (difference in pixel values) from a prior frame, among other such options. The pre-processing in some embodiments can be performed using task-based resources that are dynamically allocated on an as-needed basis for pre-processing of individual video frames. A determination can be made 808, based on a result of the pre-processing, as to whether to evaluate the particular video frame in at least ¶ [0081] and If an evaluation is to be performed, a task-based resource can be allocated 810 to process the individual video frame. In some embodiments, the type of resource allocated can depend at least in part upon the type of processing to perform, and the type of processing to perform can depend at least in part upon the results of the pre-processing. At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition, feature recognition, facial recognition, and the like in at least ¶ [0082] and Each frame to be analyzed can then be processed using at least one recognition algorithm trained or configured to detect objects, people, faces, expressions, features, and the like. Detected objects can also have data compared against corresponding data from earlier frames to determine relevant behaviors, moods, actions, or patterns of use in at least ¶ [0014]);
determine, based on the resource telemetry data and the collection of vision capability implementations, a workload allocation for the workload, wherein the workload allocation comprises a mapping of the workload onto the set of compute resources on the plurality of devices within the distributed computing infrastructure (A determination can be made 808, based on a result of the pre-processing, as to whether to evaluate the particular video frame … If an evaluation is to be performed, a task-based resource can be allocated 810 to process the individual video frame … multiple task-based resources can be allocated that will each perform a different type of analysis on a given frame of video content. Once processing of the frame has completed, the task-based resource can be released 814 back into available capacity in at least ¶ [0081] - [0082] and  the customer may have registered a timed job (e.g., execute the user code every 24 hours). In such an example, when the scheduled time arrives for the timed job, the request to execute the customer code may be sent to the frontend 514 in at least ¶ [0048]); and
send, via the interface circuitry, the workload to the plurality of devices (that can include sending the video content to a video analyzer 318 programmed and configured to detect or identify objects in the video data in at least ¶ [0027]), wherein the workload is to be performed by the set of compute resources on the plurality of devices based on the workload schedule (At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition, feature recognition, facial recognition, and the like in at least ¶ [0082] and 812-814, Fig. 8).
Rodenas teaches allocating resources to a workload and sending the workload to the resources but does not specifically teach generating a schedule for the workload and sending the schedule. Examiner notes that this is a nuanced distinction.
However, in analogous art Yurekli teaches a workload schedule for the workload, wherein the workload schedule comprises a mapping of the workload onto the set of compute resources on the plurality of devices (In step ST10 an available resource capacity 104 for each of a plurality of resources 106 is analyzed, wherein each of the resources 106 that is analyzed may have a capability of performing tasks within at least one task category of the tasks comprised in the processes that have been received and sorted in the previous steps. Based on the analyzed resource capacity for the task categories defined for the sorted processes, a first scheduling of all tasks belonging to the specified processes is established and a first schedule parameter for each of the processes is evaluated depending on the established scheduling of the tasks belonging to the respective process. The first scheduling of all tasks represents a first resource-task assignment set assigning the plurality of tasks to the plurality of resources in at least ¶ [0053]) send, via the interface circuitry, the workload schedule to the plurality of devices (a control unit is connected to at least some of the resources via a network and the method, exemplarily, further comprises a step of directly or indirectly controlling operation of at least some of the resources according to the established schedule. In particular, an operation schedule or control signals or messages corresponding thereto may be transmitted to the individual resources via the network. Operation of the respective resource may be started and slopped either automatically of through a user of the resource in accordance with the transmitted operation schedule in at least ¶ [0058]),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the generating a schedule for the workload and sending the schedule of Yurekli with the systems and methods of Rodenas resulting in a system in which to achieve the allocating resources to a workload and sending the workload to the resources, as in Rodenas, Rodenas may further generating a schedule for the workload and sending the schedule, as in Yurekli, to allocate and send the workload to the resources. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving utilization of the resources, improving throughput dynamically and improving reliability of near future schedules (see at least Yurekli ¶ [0003], [0053], [0058] and [0062]).

With regard to claim 10, Rodenas teaches wherein the processing circuitry to identify the collection of vision capability implementations available for performing the workload is further to: receive, via the interface circuitry, vision capability data from a vision capability repository, wherein the vision capability repository stores a plurality of vision capability implementations for a plurality of vision capabilities, and wherein the vision capability data indicates the collection of vision capability implementations that are available for performing the workload (The remote monitoring service can perform 806 at least some pre-processing of the video frames. As discussed elsewhere herein, this can include pre-processing to determine movement in a frame, the presence of faces or people, or a delta (difference in pixel values) from a prior frame, among other such options. The pre-processing in some embodiments can be performed using task-based resources that are dynamically allocated on an as-needed basis for pre-processing of individual video frames. A determination can be made 808, based on a result of the pre-processing, as to whether to evaluate the particular video frame in at least ¶ [0081] and If an evaluation is to be performed, a task-based resource can be allocated 810 to process the individual video frame. In some embodiments, the type of resource allocated can depend at least in part upon the type of processing to perform, and the type of processing to perform can depend at least in part upon the results of the pre-processing. At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition, feature recognition, facial recognition, and the like in at least ¶ [0082] and Each frame to be analyzed can then be processed using at least one recognition algorithm trained or configured to detect objects, people, faces, expressions, features, and the like. Detected objects can also have data compared against corresponding data from earlier frames to determine relevant behaviors, moods, actions, or patterns of use in at least ¶ [0014]).

With regard to claim 11, Rodenas teaches wherein the one or more vision capabilities of the workload comprise: a facial recognition capability; an object detection capability; or a gesture recognition capability (At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition, feature recognition, facial recognition, and the like in at least ¶ [0082] and Each frame to be analyzed can then be processed using at least one recognition algorithm trained or configured to detect objects, people, faces, expressions, features, and the like. Detected objects can also have data compared against corresponding data from earlier frames to determine relevant behaviors, moods, actions, or patterns of use in at least ¶ [0014]).

With regard to claim 12, Rodenas teaches wherein: the one or more vision capabilities of the workload comprise a first vision capability and a second vision capability; and the collection of vision capability implementations comprises: a first set of vision capability implementations for performing the first vision capability on the plurality of resource types; and a second set of vision capability implementations for performing the second vision capability on the plurality of resource types  (At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition <first set>, feature recognition <second set>, facial recognition <third set>, and the like <fourth+ set> in at least ¶ [0082] and Each frame to be analyzed can then be processed using at least one recognition algorithm trained or configured to detect objects, people, faces, expressions, features, and the like. Detected objects can also have data compared against corresponding data from earlier frames to determine relevant behaviors, moods, actions, or patterns of use in at least ¶ [0014]).

With regard to claim 13, Rodenas teaches wherein the first set of vision capability implementations comprises: a first set of software implementations of the first vision capability for a first resource type from the plurality of resource types; and a second set of software implementations of the first vision capability for a second resource type from the plurality of resource types (At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition, feature recognition, facial recognition, and the like in at least ¶ [0082] and Each frame to be analyzed can then be processed using at least one <more than one implementation> recognition algorithm trained or configured to detect objects, people, faces, expressions, features, and the like. Detected objects can also have data compared against corresponding data from earlier frames to determine relevant behaviors, moods, actions, or patterns of use in at least ¶ [0014] and image recognition software <software implementation> can be utilized to detect the presence of objects or features in individual images. This can include, for example, using one or more object detection algorithms <more than one implementation> to identify objects in the images. These can include any appropriate objects, such as people, glasses, packages, weapons, products offered for consumption, and the like. Various computer vision algorithms <software implementation>, such as may utilize the OpenCV library or other such computer vision content, and other image processing approaches can be used for the detection or recognition, as may include feature matching or pattern recognition, among others in at least ¶ [0019]).

With regard to claim 17, Rodenas teaches at least one non-transitory machine-readable storage medium having instructions stored thereon, wherein the instructions, when deployed and executed on processing circuitry, cause the processing circuitry to (FIG. 10 illustrates a set of basic components of a computing device 1000 that can be used to implement aspects of the various embodiments. In this example, the device includes at least one processor 1002 for executing instructions that can be stored in a memory device or element 1004. As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage or computer-readable media, such as a first data storage for program instructions for execution by the at least one processor 1002 in at least ¶ [0085]):
receive, via the interface circuitry, a request (a user wanting to utilize a portion of the resources can submit a request that is received to an interface layer of the provider environment 312 in at least ¶ [0031] and The client device 502 may utilize one or more user interfaces, command-line interfaces (CLIs), application programing interfaces (APIs), and/or other programmatic interfaces for generating and uploading customer code, invoking the customer code (e.g., submitting a request to execute the code on the virtual compute system), scheduling event-based jobs or timed jobs, tracking the customer code, and/or viewing other logging or monitoring information related to their requests and/or customer code in at least ¶ [0042]) to perform a workload (a customer system 502 can submit requests or event information over at least one network 504 to the resource environment (i.e., a resource provider environment, service provider environment, or other shared resource or multi-tenant environment). The events or requests can each be associated with specific code to be executed in the resource environment in at least ¶ [0038]) for the visual computing application (image recognition software can be utilized to detect the presence of objects or features in individual images. This can include, for example, using one or more object detection algorithms to identify objects in the images in at least ¶ [0019]), wherein the workload is to be scheduled across a set of compute resources (The client device 502 may utilize one or more user interfaces, command-line interfaces (CLIs), application programing interfaces (APIs), and/or other programmatic interfaces for generating and uploading customer code, invoking the customer code (e.g., submitting a request to execute the code on the virtual compute system), scheduling event-based jobs or timed jobs, tracking the customer code, and/or viewing other logging or monitoring information related to their requests and/or customer code in at least ¶ [0042], ¶ [0031] and ¶ [0035]) on a plurality of devices within the distributed computing infrastructure (FIG. 4 illustrates an example environment 400 in which aspects of the various embodiments can be implemented. In this example a system such as a monitoring base station 302 is able to submit requests, including frames of video data, across at least one network 310 to a multi-tenant resource provider environment 312 … The at least one network 310 can include any appropriate network, including an intranet, the Internet, a cellular network, a local area network (LAN), or any other such network or combination, and communication over the network can be enabled via wired and/or wireless connections in at least ¶ [0029]);
receive, via the interface circuitry, resource telemetry data indicating an available resource capacity for the set of compute resources (the resource manager can determine whether there are adequate resources available to suit the user's request, and if so can provision the resources or otherwise grant access to the corresponding portion of those resources for use by the user for an amount specified by the request in at least ¶ [0031]);
identify a collection of vision capability implementations available for performing the workload, wherein the vision capability implementations are for performing one or more vision capabilities of the workload on a plurality of resource types corresponding to the set of compute resources (The remote monitoring service can perform 806 at least some pre-processing of the video frames. As discussed elsewhere herein, this can include pre-processing to determine movement in a frame, the presence of faces or people, or a delta (difference in pixel values) from a prior frame, among other such options. The pre-processing in some embodiments can be performed using task-based resources that are dynamically allocated on an as-needed basis for pre-processing of individual video frames. A determination can be made 808, based on a result of the pre-processing, as to whether to evaluate the particular video frame in at least ¶ [0081] and If an evaluation is to be performed, a task-based resource can be allocated 810 to process the individual video frame. In some embodiments, the type of resource allocated can depend at least in part upon the type of processing to perform, and the type of processing to perform can depend at least in part upon the results of the pre-processing. At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition, feature recognition, facial recognition, and the like in at least ¶ [0082]and Each frame to be analyzed can then be processed using at least one recognition algorithm trained or configured to detect objects, people, faces, expressions, features, and the like. Detected objects can also have data compared against corresponding data from earlier frames to determine relevant behaviors, moods, actions, or patterns of use in at least ¶ [0014]);
determine, based on the resource telemetry data and the collection of vision capability implementations, a workload allocation for the workload, wherein the workload allocation comprises a mapping of the workload onto the set of compute resources on the plurality of devices within the distributed computing infrastructure (A determination can be made 808, based on a result of the pre-processing, as to whether to evaluate the particular video frame … If an evaluation is to be performed, a task-based resource can be allocated 810 to process the individual video frame … multiple task-based resources can be allocated that will each perform a different type of analysis on a given frame of video content. Once processing of the frame has completed, the task-based resource can be released 814 back into available capacity in at least ¶ [0081] - [0082] and  the customer may have registered a timed job (e.g., execute the user code every 24 hours). In such an example, when the scheduled time arrives for the timed job, the request to execute the customer code may be sent to the frontend 514 in at least ¶ [0048]); and
send, via the interface circuitry, the workload to the plurality of devices (that can include sending the video content to a video analyzer 318 programmed and configured to detect or identify objects in the video data in at least ¶ [0027]), wherein the workload is to be performed by the set of compute resources on the plurality of devices based on the workload schedule (At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition, feature recognition, facial recognition, and the like in at least ¶ [0082] and 812-814, Fig. 8).
Rodenas teaches allocating resources to a workload and sending the workload to the resources but does not specifically teach generating a schedule for the workload and sending the schedule. Examiner notes that this is a nuanced distinction.
However, in analogous art Yurekli teaches a workload schedule for the workload, wherein the workload schedule comprises a mapping of the workload onto the set of compute resources on the plurality of devices (In step ST10 an available resource capacity 104 for each of a plurality of resources 106 is analyzed, wherein each of the resources 106 that is analyzed may have a capability of performing tasks within at least one task category of the tasks comprised in the processes that have been received and sorted in the previous steps. Based on the analyzed resource capacity for the task categories defined for the sorted processes, a first scheduling of all tasks belonging to the specified processes is established and a first schedule parameter for each of the processes is evaluated depending on the established scheduling of the tasks belonging to the respective process. The first scheduling of all tasks represents a first resource-task assignment set assigning the plurality of tasks to the plurality of resources in at least ¶ [0053]) send, via the interface circuitry, the workload schedule to the plurality of devices (a control unit is connected to at least some of the resources via a network and the method, exemplarily, further comprises a step of directly or indirectly controlling operation of at least some of the resources according to the established schedule. In particular, an operation schedule or control signals or messages corresponding thereto may be transmitted to the individual resources via the network. Operation of the respective resource may be started and slopped either automatically of through a user of the resource in accordance with the transmitted operation schedule in at least ¶ [0058]),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the generating a schedule for the workload and sending the schedule of Yurekli with the systems and methods of Rodenas resulting in a system in which to achieve the allocating resources to a workload and sending the workload to the resources, as in Rodenas, Rodenas may further generating a schedule for the workload and sending the schedule, as in Yurekli, to allocate and send the workload to the resources. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving utilization of the resources, improving throughput dynamically and improving reliability of near future schedules (see at least Yurekli ¶ [0003], [0053], [0058] and [0062]).

With regard to claim 18, Rodenas teaches wherein the instructions that cause the processing circuitry to identify the collection of vision capability implementations available for performing the workload further cause the processing circuitry to: receive, via the interface circuitry, vision capability data from a vision capability repository, wherein the vision capability repository stores a plurality of vision capability implementations for a plurality of vision capabilities, and wherein the vision capability data indicates the collection of vision capability implementations that are available for performing the workload (The remote monitoring service can perform 806 at least some pre-processing of the video frames. As discussed elsewhere herein, this can include pre-processing to determine movement in a frame, the presence of faces or people, or a delta (difference in pixel values) from a prior frame, among other such options. The pre-processing in some embodiments can be performed using task-based resources that are dynamically allocated on an as-needed basis for pre-processing of individual video frames. A determination can be made 808, based on a result of the pre-processing, as to whether to evaluate the particular video frame in at least ¶ [0081] and If an evaluation is to be performed, a task-based resource can be allocated 810 to process the individual video frame. In some embodiments, the type of resource allocated can depend at least in part upon the type of processing to perform, and the type of processing to perform can depend at least in part upon the results of the pre-processing. At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition, feature recognition, facial recognition, and the like in at least ¶ [0082] and Each frame to be analyzed can then be processed using at least one recognition algorithm trained or configured to detect objects, people, faces, expressions, features, and the like. Detected objects can also have data compared against corresponding data from earlier frames to determine relevant behaviors, moods, actions, or patterns of use in at least ¶ [0014]).

With regard to claim 19, Rodenas teaches wherein the one or more vision capabilities of the workload comprise: a facial recognition capability; an object detection capability; or a gesture recognition capability (At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition, feature recognition, facial recognition, and the like in at least ¶ [0082] and Each frame to be analyzed can then be processed using at least one recognition algorithm trained or configured to detect objects, people, faces, expressions, features, and the like. Detected objects can also have data compared against corresponding data from earlier frames to determine relevant behaviors, moods, actions, or patterns of use in at least ¶ [0014]).

With regard to claim 20, Rodenas teaches wherein: the one or more vision capabilities of the workload comprise a first vision capability and a second vision capability; and the collection of vision capability implementations comprises: a first set of vision capability implementations for performing the first vision capability on the plurality of resource types; and a second set of vision capability implementations for performing the second vision capability on the plurality of resource types (At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition <first set>, feature recognition <second set>, facial recognition <third set>, and the like <fourth+ set> in at least ¶ [0082] and Each frame to be analyzed can then be processed using at least one recognition algorithm trained or configured to detect objects, people, faces, expressions, features, and the like. Detected objects can also have data compared against corresponding data from earlier frames to determine relevant behaviors, moods, actions, or patterns of use in at least ¶ [0014]).

With regard to claim 21, Rodenas teaches wherein the first set of vision capability implementations comprises: a first set of software implementations of the first vision capability for a first resource type from the plurality of resource types; and a second set of software implementations of the first vision capability for a second resource type from the plurality of resource types (At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition, feature recognition, facial recognition, and the like in at least ¶ [0082] and Each frame to be analyzed can then be processed using at least one <more than one implementation> recognition algorithm trained or configured to detect objects, people, faces, expressions, features, and the like. Detected objects can also have data compared against corresponding data from earlier frames to determine relevant behaviors, moods, actions, or patterns of use in at least ¶ [0014] and image recognition software <software implementation> can be utilized to detect the presence of objects or features in individual images. This can include, for example, using one or more object detection algorithms <more than one implementation> to identify objects in the images. These can include any appropriate objects, such as people, glasses, packages, weapons, products offered for consumption, and the like. Various computer vision algorithms <software implementation>, such as may utilize the OpenCV library or other such computer vision content, and other image processing approaches can be used for the detection or recognition, as may include feature matching or pattern recognition, among others in at least ¶ [0019]).

With regard to claim 24, a method for scheduling workloads (The client device 502 may utilize one or more user interfaces, command-line interfaces (CLIs), application programing interfaces (APIs), and/or other programmatic interfaces for generating and uploading customer code, invoking the customer code (e.g., submitting a request to execute the code on the virtual compute system), scheduling event-based jobs or timed jobs, tracking the customer code, and/or viewing other logging or monitoring information related to their requests and/or customer code in at least ¶ [0042] and ¶ [0035]) of a visual computing application (image recognition software can be utilized to detect the presence of objects or features in individual images. This can include, for example, using one or more object detection algorithms to identify objects in the images in at least ¶ [0019]) on a distributed computing infrastructure, comprising (FIG. 4 illustrates an example environment 400 in which aspects of the various embodiments can be implemented. In this example a system such as a monitoring base station 302 is able to submit requests, including frames of video data, across at least one network 310 to a multi-tenant resource provider environment 312 … The at least one network 310 can include any appropriate network, including an intranet, the Internet, a cellular network, a local area network (LAN), or any other such network or combination, and communication over the network can be enabled via wired and/or wireless connections in at least ¶ [0029] and It should be understood that reference numbers may be carried over between figures for similar elements for simplicity of explanation in at least ¶ [0029], Examiner notes, recitations herein often refer to components shown across multiple figures but may be a part of a cohesive environment):
receive, via the interface circuitry, a request (a user wanting to utilize a portion of the resources can submit a request that is received to an interface layer of the provider environment 312 in at least ¶ [0031] and The client device 502 may utilize one or more user interfaces, command-line interfaces (CLIs), application programing interfaces (APIs), and/or other programmatic interfaces for generating and uploading customer code, invoking the customer code (e.g., submitting a request to execute the code on the virtual compute system), scheduling event-based jobs or timed jobs, tracking the customer code, and/or viewing other logging or monitoring information related to their requests and/or customer code in at least ¶ [0042]) to perform a workload (a customer system 502 can submit requests or event information over at least one network 504 to the resource environment (i.e., a resource provider environment, service provider environment, or other shared resource or multi-tenant environment). The events or requests can each be associated with specific code to be executed in the resource environment in at least ¶ [0038]) for the visual computing application (image recognition software can be utilized to detect the presence of objects or features in individual images. This can include, for example, using one or more object detection algorithms to identify objects in the images in at least ¶ [0019]), wherein the workload is to be scheduled across a set of compute resources (The client device 502 may utilize one or more user interfaces, command-line interfaces (CLIs), application programing interfaces (APIs), and/or other programmatic interfaces for generating and uploading customer code, invoking the customer code (e.g., submitting a request to execute the code on the virtual compute system), scheduling event-based jobs or timed jobs, tracking the customer code, and/or viewing other logging or monitoring information related to their requests and/or customer code in at least ¶ [0042], ¶ [0031] and ¶ [0035]) on a plurality of devices within the distributed computing infrastructure (FIG. 4 illustrates an example environment 400 in which aspects of the various embodiments can be implemented. In this example a system such as a monitoring base station 302 is able to submit requests, including frames of video data, across at least one network 310 to a multi-tenant resource provider environment 312 … The at least one network 310 can include any appropriate network, including an intranet, the Internet, a cellular network, a local area network (LAN), or any other such network or combination, and communication over the network can be enabled via wired and/or wireless connections in at least ¶ [0029]);
receive, via the interface circuitry, resource telemetry data indicating an available resource capacity for the set of compute resources (the resource manager can determine whether there are adequate resources available to suit the user's request, and if so can provision the resources or otherwise grant access to the corresponding portion of those resources for use by the user for an amount specified by the request in at least ¶ [0031]);
identify a collection of vision capability implementations available for performing the workload, wherein the vision capability implementations are for performing one or more vision capabilities of the workload on a plurality of resource types corresponding to the set of compute resources (The remote monitoring service can perform 806 at least some pre-processing of the video frames. As discussed elsewhere herein, this can include pre-processing to determine movement in a frame, the presence of faces or people, or a delta (difference in pixel values) from a prior frame, among other such options. The pre-processing in some embodiments can be performed using task-based resources that are dynamically allocated on an as-needed basis for pre-processing of individual video frames. A determination can be made 808, based on a result of the pre-processing, as to whether to evaluate the particular video frame in at least ¶ [0081] and If an evaluation is to be performed, a task-based resource can be allocated 810 to process the individual video frame. In some embodiments, the type of resource allocated can depend at least in part upon the type of processing to perform, and the type of processing to perform can depend at least in part upon the results of the pre-processing. At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition, feature recognition, facial recognition, and the like in at least ¶ [0082]and Each frame to be analyzed can then be processed using at least one recognition algorithm trained or configured to detect objects, people, faces, expressions, features, and the like. Detected objects can also have data compared against corresponding data from earlier frames to determine relevant behaviors, moods, actions, or patterns of use in at least ¶ [0014]);
determine, based on the resource telemetry data and the collection of vision capability implementations, a workload allocation for the workload, wherein the workload allocation comprises a mapping of the workload onto the set of compute resources on the plurality of devices within the distributed computing infrastructure (A determination can be made 808, based on a result of the pre-processing, as to whether to evaluate the particular video frame … If an evaluation is to be performed, a task-based resource can be allocated 810 to process the individual video frame … multiple task-based resources can be allocated that will each perform a different type of analysis on a given frame of video content. Once processing of the frame has completed, the task-based resource can be released 814 back into available capacity in at least ¶ [0081] - [0082] and  the customer may have registered a timed job (e.g., execute the user code every 24 hours). In such an example, when the scheduled time arrives for the timed job, the request to execute the customer code may be sent to the frontend 514 in at least ¶ [0048]); and
send, via the interface circuitry, the workload to the plurality of devices (that can include sending the video content to a video analyzer 318 programmed and configured to detect or identify objects in the video data in at least ¶ [0027]), wherein the workload is to be performed by the set of compute resources on the plurality of devices based on the workload schedule (At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition, feature recognition, facial recognition, and the like in at least ¶ [0082] and 812-814, Fig. 8).
Rodenas teaches allocating resources to a workload and sending the workload to the resources but does not specifically teach generating a schedule for the workload and sending the schedule. Examiner notes that this is a nuanced distinction.
However, in analogous art Yurekli teaches a workload schedule for the workload, wherein the workload schedule comprises a mapping of the workload onto the set of compute resources on the plurality of devices (In step ST10 an available resource capacity 104 for each of a plurality of resources 106 is analyzed, wherein each of the resources 106 that is analyzed may have a capability of performing tasks within at least one task category of the tasks comprised in the processes that have been received and sorted in the previous steps. Based on the analyzed resource capacity for the task categories defined for the sorted processes, a first scheduling of all tasks belonging to the specified processes is established and a first schedule parameter for each of the processes is evaluated depending on the established scheduling of the tasks belonging to the respective process. The first scheduling of all tasks represents a first resource-task assignment set assigning the plurality of tasks to the plurality of resources in at least ¶ [0053]) send, via the interface circuitry, the workload schedule to the plurality of devices (a control unit is connected to at least some of the resources via a network and the method, exemplarily, further comprises a step of directly or indirectly controlling operation of at least some of the resources according to the established schedule. In particular, an operation schedule or control signals or messages corresponding thereto may be transmitted to the individual resources via the network. Operation of the respective resource may be started and slopped either automatically of through a user of the resource in accordance with the transmitted operation schedule in at least ¶ [0058]),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the generating a schedule for the workload and sending the schedule of Yurekli with the systems and methods of Rodenas resulting in a system in which to achieve the allocating resources to a workload and sending the workload to the resources, as in Rodenas, Rodenas may further generating a schedule for the workload and sending the schedule, as in Yurekli, to allocate and send the workload to the resources. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving utilization of the resources, improving throughput dynamically and improving reliability of near future schedules (see at least Yurekli ¶ [0003], [0053], [0058] and [0062]).

With regard to claim 25, Rodenas teaches wherein identifying the collection of vision capability implementations available for performing the workload comprises: receiving, via the interface circuitry, vision capability data from a vision capability repository, wherein the vision capability repository stores a plurality of vision capability implementations for a plurality of vision capabilities, and wherein the vision capability data indicates the collection of vision capability implementations that are available for performing the workload (The remote monitoring service can perform 806 at least some pre-processing of the video frames. As discussed elsewhere herein, this can include pre-processing to determine movement in a frame, the presence of faces or people, or a delta (difference in pixel values) from a prior frame, among other such options. The pre-processing in some embodiments can be performed using task-based resources that are dynamically allocated on an as-needed basis for pre-processing of individual video frames. A determination can be made 808, based on a result of the pre-processing, as to whether to evaluate the particular video frame in at least ¶ [0081] and If an evaluation is to be performed, a task-based resource can be allocated 810 to process the individual video frame. In some embodiments, the type of resource allocated can depend at least in part upon the type of processing to perform, and the type of processing to perform can depend at least in part upon the results of the pre-processing. At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition, feature recognition, facial recognition, and the like in at least ¶ [0082] and Each frame to be analyzed can then be processed using at least one recognition algorithm trained or configured to detect objects, people, faces, expressions, features, and the like. Detected objects can also have data compared against corresponding data from earlier frames to determine relevant behaviors, moods, actions, or patterns of use in at least ¶ [0014]).

With regard to claim 26, Rodenas teaches wherein the one or more vision capabilities of the workload comprise: a facial recognition capability; an object detection capability; or a gesture recognition capability (At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition, feature recognition, facial recognition, and the like in at least ¶ [0082] and Each frame to be analyzed can then be processed using at least one recognition algorithm trained or configured to detect objects, people, faces, expressions, features, and the like. Detected objects can also have data compared against corresponding data from earlier frames to determine relevant behaviors, moods, actions, or patterns of use in at least ¶ [0014]).

With regard to claim 27, Rodenas teaches wherein: the one or more vision capabilities of the workload comprise a first vision capability and a second vision capability; and the collection of vision capability implementations comprises: a first set of vision capability implementations for performing the first vision capability on the plurality of resource types; and a second set of vision capability implementations for performing the second vision capability on the plurality of resource types (At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition <first set>, feature recognition <second set>, facial recognition <third set>, and the like <fourth+ set> in at least ¶ [0082] and Each frame to be analyzed can then be processed using at least one recognition algorithm trained or configured to detect objects, people, faces, expressions, features, and the like. Detected objects can also have data compared against corresponding data from earlier frames to determine relevant behaviors, moods, actions, or patterns of use in at least ¶ [0014]).

With regard to claim 28, Rodenas teaches wherein the first set of vision capability implementations comprises: a first set of software implementations of the first vision capability for a first resource type from the plurality of resource types; and a second set of software implementations of the first vision capability for a second resource type from the plurality of resource types (At least one type of recognition analysis can be performed 812 on the video frame using the task-based resource. This can include, for example, object recognition, feature recognition, facial recognition, and the like in at least ¶ [0082] and Each frame to be analyzed can then be processed using at least one <more than one implementation> recognition algorithm trained or configured to detect objects, people, faces, expressions, features, and the like. Detected objects can also have data compared against corresponding data from earlier frames to determine relevant behaviors, moods, actions, or patterns of use in at least ¶ [0014] and image recognition software <software implementation> can be utilized to detect the presence of objects or features in individual images. This can include, for example, using one or more object detection algorithms <more than one implementation> to identify objects in the images. These can include any appropriate objects, such as people, glasses, packages, weapons, products offered for consumption, and the like. Various computer vision algorithms <software implementation>, such as may utilize the OpenCV library or other such computer vision content, and other image processing approaches can be used for the detection or recognition, as may include feature matching or pattern recognition, among others in at least ¶ [0019]).

Claims 14-16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rodenas et al. Pub. No. US 2018/0300557 A1 (hereafter Rodenas) in view of Yurekli et al. Pub. No. US 2008/0066072 A1 (hereafter Yurekli) as applied to claims 1-13, 17-21 and 24-28 above and in further view of LEE et al. Pub. No. US 2018/0189580 A1 (hereafter Lee).

With regard to claim 14, Rodenas teaches the processing device of Claim 9, wherein the plurality of resource types comprises central processing units (FIG. 10 illustrates a set of basic components of a computing device 1000 that can be used to implement aspects of the various embodiments. In this example, the device includes at least one processor 1002 for executing instructions that can be stored in a memory device or element 1004 in at least ¶ [0085]),
Rodenas and Yurekli do not specifically teaches GPUs or accelerators/FPGA, ASIC, video coder, neural network.
However, in analogous art Lee teaches wherein the plurality of resource types comprises central processing units, graphics processing units, and special-purpose accelerators (By way of example, an element, or any portion of an element, or any combination of elements may be implemented as a “processing system” that includes one or more processors. Examples of processors include microprocessors, microcontrollers, graphics processing units (GPUs), central processing units (CPUs), application processors, digital signal processors (DSPs), reduced instruction set computing (RISC) processors, systems on a chip (SoC), baseband processors, field programmable gate arrays (FPGAs), programmable logic devices (PLDs), state machines, gated logic, discrete hardware circuits, and other suitable hardware configured to perform the various functionality described throughout this disclosure in at least ¶ [0020] and the object detection network 400 may include a neural network 402, a decoder 406, and a transform unit 408. In one configuration, the neural network 402 may be a CNN in at least ¶ [0039] and the deep convolutional network 200 may be emulated by a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device (PLD), discrete gate or transistor logic, discrete hardware components, a software component executed by a processor, or any combination thereof in at least ¶ [0035]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the GPUs or accelerators/FPGA, ASIC, video coder, neural network of Lee with the systems and methods of Rodenas and Yurekli resulting in the resources of Rodenas and Yurekli including not only CPUs but also GPUs or accelerators/FPGA, ASIC, video coder, neural network as in Lee. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be a simple substitution. Rodenas and Yurekli teach the claimed invention but for differing in that the resources of Rodenas and Yurekli only comprise CPUs (among other resources not explicitly claimed) and do not specifically teach GPUs or accelerators/FPGA, ASIC, video coder, neural network. These substituted components, GPUs or accelerators/FPGA, ASIC, video coder, neural network, were known in the art, as in Lee. A person having ordinary skill in the art could have substituted the CPUs of Rodenas and Yurekli for the GPUs or accelerators/FPGA, ASIC, video coder, neural network of Lee and the results of the substitution would have been predictable, that is, the available processing resources would include not only CPUs but also GPUs or accelerators/FPGA, ASIC, video coder, neural network.

With regard to claim 15, Lee teaches wherein the special-purpose accelerators comprise hardware video coders and neural network processors (By way of example, an element, or any portion of an element, or any combination of elements may be implemented as a “processing system” that includes one or more processors. Examples of processors include microprocessors, microcontrollers, graphics processing units (GPUs), central processing units (CPUs), application processors, digital signal processors (DSPs), reduced instruction set computing (RISC) processors, systems on a chip (SoC), baseband processors, field programmable gate arrays (FPGAs), programmable logic devices (PLDs), state machines, gated logic, discrete hardware circuits, and other suitable hardware configured to perform the various functionality described throughout this disclosure in at least ¶ [0020] and the object detection network 400 may include a neural network 402, a decoder 406, and a transform unit 408. In one configuration, the neural network 402 may be a CNN in at least ¶ [0039] and the deep convolutional network 200 may be emulated by a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device (PLD), discrete gate or transistor logic, discrete hardware components, a software component executed by a processor, or any combination thereof in at least ¶ [0035]).

With regard to claim 16, Lee teaches wherein the special-purpose accelerators comprise field-programmable gate array (FPGA) accelerators and application-specific integrated circuit (ASIC) accelerators (By way of example, an element, or any portion of an element, or any combination of elements may be implemented as a “processing system” that includes one or more processors. Examples of processors include microprocessors, microcontrollers, graphics processing units (GPUs), central processing units (CPUs), application processors, digital signal processors (DSPs), reduced instruction set computing (RISC) processors, systems on a chip (SoC), baseband processors, field programmable gate arrays (FPGAs), programmable logic devices (PLDs), state machines, gated logic, discrete hardware circuits, and other suitable hardware configured to perform the various functionality described throughout this disclosure in at least ¶ [0020] and the object detection network 400 may include a neural network 402, a decoder 406, and a transform unit 408. In one configuration, the neural network 402 may be a CNN in at least ¶ [0039] and the deep convolutional network 200 may be emulated by a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device (PLD), discrete gate or transistor logic, discrete hardware components, a software component executed by a processor, or any combination thereof in at least ¶ [0035]).

With regard to claim 22, Rodenas teaches the storage medium of Claim 17, wherein the plurality of resource types comprises central processing units (FIG. 10 illustrates a set of basic components of a computing device 1000 that can be used to implement aspects of the various embodiments. In this example, the device includes at least one processor 1002 for executing instructions that can be stored in a memory device or element 1004 in at least ¶ [0085]),
Rodenas and Yurekli do not specifically teaches GPUs or accelerators/FPGA, ASIC, video coder, neural network.
However, in analogous art Lee teaches wherein the plurality of resource types comprises central processing units, graphics processing units, and special-purpose accelerators (By way of example, an element, or any portion of an element, or any combination of elements may be implemented as a “processing system” that includes one or more processors. Examples of processors include microprocessors, microcontrollers, graphics processing units (GPUs), central processing units (CPUs), application processors, digital signal processors (DSPs), reduced instruction set computing (RISC) processors, systems on a chip (SoC), baseband processors, field programmable gate arrays (FPGAs), programmable logic devices (PLDs), state machines, gated logic, discrete hardware circuits, and other suitable hardware configured to perform the various functionality described throughout this disclosure in at least ¶ [0020] and the object detection network 400 may include a neural network 402, a decoder 406, and a transform unit 408. In one configuration, the neural network 402 may be a CNN in at least ¶ [0039] and the deep convolutional network 200 may be emulated by a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device (PLD), discrete gate or transistor logic, discrete hardware components, a software component executed by a processor, or any combination thereof in at least ¶ [0035]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the GPUs or accelerators/FPGA, ASIC, video coder, neural network of Lee with the systems and methods of Rodenas and Yurekli resulting in the resources of Rodenas and Yurekli including not only CPUs but also GPUs or accelerators/FPGA, ASIC, video coder, neural network as in Lee. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be a simple substitution. Rodenas and Yurekli teach the claimed invention but for differing in that the resources of Rodenas and Yurekli only comprise CPUs (among other resources not explicitly claimed) and do not specifically teach GPUs or accelerators/FPGA, ASIC, video coder, neural network. These substituted components, GPUs or accelerators/FPGA, ASIC, video coder, neural network, were known in the art, as in Lee. A person having ordinary skill in the art could have substituted the CPUs of Rodenas and Yurekli for the GPUs or accelerators/FPGA, ASIC, video coder, neural network of Lee and the results of the substitution would have been predictable, that is, the available processing resources would include not only CPUs but also GPUs or accelerators/FPGA, ASIC, video coder, neural network.

With regard to claim 23, Lee teaches wherein the special-purpose accelerators comprise hardware video coders and neural network processors (By way of example, an element, or any portion of an element, or any combination of elements may be implemented as a “processing system” that includes one or more processors. Examples of processors include microprocessors, microcontrollers, graphics processing units (GPUs), central processing units (CPUs), application processors, digital signal processors (DSPs), reduced instruction set computing (RISC) processors, systems on a chip (SoC), baseband processors, field programmable gate arrays (FPGAs), programmable logic devices (PLDs), state machines, gated logic, discrete hardware circuits, and other suitable hardware configured to perform the various functionality described throughout this disclosure in at least ¶ [0020] and the object detection network 400 may include a neural network 402, a decoder 406, and a transform unit 408. In one configuration, the neural network 402 may be a CNN in at least ¶ [0039] and the deep convolutional network 200 may be emulated by a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device (PLD), discrete gate or transistor logic, discrete hardware components, a software component executed by a processor, or any combination thereof in at least ¶ [0035]).

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

The Examiner objects to the drawings based on various alleged informalities and states that corrected drawings are required. Office Action at 4-5. While Applicant does not necessarily agree with the Examiner's objections, Applicant defers the decision to file corrected drawings until the application is otherwise indicated to be in condition for allowance.
With regard to point (a), Examiner notes that corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance. As a courtesy, Examiner will not hold the most recent response as not fully responsive, however, if corrected drawings are not provided in the next response by Applicant, Examiner will not extend the courtesy further.
The Examiner rejects Claims 9-28 under 35 U.S.C. § 101. Office Action at 7. Applicant elects to participate in the Deferred Subject Matter Eligibility Response (DSMER) Pilot Program. As a result, Applicant defers responding to the subject matter eligibility (SME) rejections under 35 U.S.C. § 101 until the earlier of final disposition of the application or the withdrawal or obviation of all other outstanding non-SME rejections.
With regard to point (b), Examiner acknowledges and accepts Applicant’s participation in the DSMER Pilot Program.
Applicant respectfully submits the cited combination fails to disclose, teach, or suggest each and every claim element recited in independent Claim 9. As an example, the cited combination fails to disclose "identify a collection of vision capability implementations available for performing the workload, wherein the vision capability implementations are for performing one or more vision capabilities of the workload on a plurality of resource types corresponding to the set of compute resources," as recited by independent Claim 9. The Examiner alleges that these claim elements are satisfied by Rodenas's disclosure of performing pre-processing on video frames using task-based resources that are dynamically allocated on an as-needed basis. Office Action at 17-18 (citing Rodenas ¶¶ 0014, 0081-82). However, the mere disclosure of allocating task-based resources clearly does not constitute "a collection of vision capability implementations.. .for performing one or more vision capabilities of the workload on a plurality of resource types corresponding to the set of compute resources," as recited by Claim 9.
With regard to point (c), Examiner respectfully disagrees with Applicant. Examiner has not merely cited disclosure of task-based allocation of resources as Applicant alleges. Instead, Rodenas teaches pre-processing of video frames (¶ [0081]); recognition analysis … include[ing] object recognition, feature recognition, facial recognition, and the like (¶ [0082]); and configured to detect objects, people, faces, expressions, features, and the like … to determine relevant behaviors, moods, actions, or patterns (¶ [0014]). Further, preprocessing … performed using task-based resources that are dynamically allocated on an as-needed basis for pre-processing of individual video frames (¶ [0081]). Thus, a plurality of vision capability implementations are disclosed and corresponding resources are allocated for performing the vision capabilities. Furthermore, the above cited vision capabilities of Rodenas are commensurate with the vision capabilities of the disclosure of the instant application (see at least instant specification ¶ [0188] and claim 11). Argument has not been found to be persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195